COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  MIGUEL BYGOYTIA,                              §               No. 08-17-00226-CR

                            Appellant,          §                 Appeal from the

  v.                                            §                168thDistrict Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                             State.             §               (TC# 20140D05522)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 18, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Felix Valenzuela, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 18, 2018.


              IT IS SO ORDERED this 17th day of September, 2018.


                                      PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.